DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Reality mining: sensing complex social systems” by Eagle et al. (hereinafter ‘Eagle’).
In regards to claim 1, Eagle teaches a method performed by at least one computer processor, said method comprising: receiving a plurality of condensed datasets, said condensed dataset being represented by an image comprised of pixels arranged in a first axis and a second axis, said first axis and said second axis being time axes, said first axis having a different scale of time than said second axis, said pixels representing summarized telecommunications data; (See Eagle Figure 4 and 5, Eagle teaches telecom data that is used to create an image with two time axis.)
identifying a first subset of said condensed datasets, each of said first subset of condensed datasets having a verified characteristic; creating a classification engine using said first set of condensed datasets as a training set; using said classification engine to process a second subset of said condensed datasets to determine an estimated characteristic. (See Eagle Section 3.2, Eagle teaches using models to identify location and activity.)

In regards to claim 2, Eagle teaches further comprising: identifying a third subset of said condensed datasets, each of said third subset of condensed datasets having said verified characteristic; using said classification engine to process said third subset and generating said estimated characteristic for each of said condensed datasets in said third subset; generating an error estimate by comparing said estimated characteristic and said verified characteristic for each of said condensed datasets in said third subset. (See Eagle Section 4.2).

In regards to claim 3, Eagle teaches further comprising: said pixels representing movement data for a mobile device. (See Eagle Section 3.1).

In regards to claim 4, Eagle teaches said movement data comprising at least one of a group composed of: distance traveled; velocity; transportation mode; journey beginning point; label associated with said journey beginning point; journey ending point; label associated with said journey ending point; and length of stay. (See Eagle Section 3.1).

In regards to claim 5, Eagle teaches said verified characteristic being one of a group composed of: job function; journey purpose; education; gender; family size; relationship within family; and user's age. (See Eagle Section 3.1).

Claim 6 recites limitations that are similar to that of claim 1. Therefore, claim 6 is rejected similarly as claim 1.

In regards to claim 7, Eagle teaches said first time unit being days of week and said second time unit being hours of day.  (See Eagle Figures 4 and 5).

In regards to claim 8, Eagle teaches at least one of said layers representing a data dimension derived from analyzing telecommunications network data. (See Eagle Figures 4 and 5).

In regards to claim 9, Eagle teaches said data dimension being one of a group composed of: distance traveled; velocity; transportation mode; journey beginning point; label associated with said journey beginning point; journey ending point; label associated with said journey ending point; and length of stay. (See Eagle Section 3.1). 

In regards to claim 10, Eagle teaches each of said images in said first set of composite images having a verified characteristic. (See Eagle Figures 4 and 5).

In regards to claim 11, Eagle teaches said composite images comprising at least three of said layers. (See Eagle Figures 4 and 5).

Claim 12 recites limitations that are similar to that of claim 1. Therefore, claim 12 is rejected similarly as claim 1.

In regards to claim 13, Eagle teaches said first layers comprising data relating to a common physical location. (See Eagle Figures 4 and 5).

In regards to claim 14, Eagle teaches said first layers comprising data relating to a common label. (See Eagle Figures 4 and 5).

In regards to claim 15, Eagle teaches said first layers comprising data relating to several different physical locations. (See Eagle Figures 4 and 5).

In regards to claim 16, Eagle teaches said first group of said first layers being derived from a first data source, and said second group of said first layers being derived from a second data source. (See Eagle section 3.1).

In regards to claim 17, Eagle teaches said first data source being a telecommunications network. (See Eagle section 3.1).

In regards to claim 18, Eagle teaches said second data source being a local presence detection. (See Eagle section 3.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665